Howell, J.
The plaintiff, as holder by indorsement of various warrants amounting to $790, sued the parish to recover the same. The answer avers that the said warrants are invalid, the police jury being without right to issue instruments negotiable in form;
Second — The formalities of law have not been complied with, no provision having been made to meet their payment in the ordinance creating the debt;
Third — No taxes (cash) have ever been levied by said jury, nor have any ever been collected to-meet the payment of said warrants; and
*589Fourth. — The parish treasury has been without money to meet the payment oí any warrants drawn upon the general fund since the last seven years, no collection of taxes being made for that purpose.
Judgment was rendered in favor of plaintiff, and defendant appealed.
There is a motion to dismiss tho appeal on the alleged ground that a payment has been made on the judgment.
There being nothing before us to sustain this allegation, the motion must be refused.
We regard the suit as one on the warrants, and is similar to that of Sterling vs. West Feliciana, 26 An. 59, and for the reasons therein —
It is ordered that the judgment appealed from be reversed, and that there be judgment in favor of defendant with costs in both courts.
Behearing refused.